Citation Nr: 1714923	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-02 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and a depressive disorder with mixed anxiety features.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1966 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

This matter was previously before the Court of Appeals for Veterans Claims (Court), and, in October 2015, the Court remanded this matter for further development.  This matter was also previously before the Board in November 2013 and in April 2016, and, in April 2016, this matter was remanded for further development.  Unfortunately further development in substantial compliance with the Court's and the Board's previous remand instructions has not been completed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for PTSD due to an in-service stressor.  Specifically, the Veteran claims that he witnessed a motor vehicular accident that caused serious bodily injury to a sergeant, and that this incident ultimately resulted in the sergeant's death.  The Veteran further claimed that this incident occurred sometime between August 1967 and August 1968, and that the Veteran was assigned as a truck driver with the 91st Engineering Company at the time.  

This matter was previously remanded in order for the AOJ to attempt to verify the Veteran's claimed in-service stressor by submitting requests to the Joint Services Records Research Center (JSRRC) for information related to this incident from the Veteran's unit over the identified period of time.  The AOJ did request the Veteran's service personnel and treatment records, but the AOJ did not request records from the Veteran's unit over the identified period of time.  Therefore, this matter must be remanded in order to ensure compliance with the Board's previous remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that the Veteran has been diagnosed with acquired psychiatric disorders other than PTSD.  The Board finds that these additional psychiatric disorders are within the scope of the Veteran's claim for service connection for PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Furthermore, the Board finds that these acquired psychiatric disorders are sufficient to trigger VA's duty to assist, and the matter must also be remanded for a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  First, attempt to corroborate the Veteran's claimed in-service stressor event of witnessing a motor vehicular accident that caused serious bodily injury to a sergeant which ultimately resulted in the sergeant's death during the period from August 1967 to August 1968 when the Veteran served as a truck driver with the 91st Engineering Company by requesting the JSRRC to investigate the claimed incident.  

NOTE: The JSRRC may require the AOJ to request information from time periods covering only a 60 day period at a time.  If this is the case, then submit multiple requests to the JSRRC until the entire thirteen month period is covered.

2.  Next, arrange to provide the Veteran with a VA examination in order to answer the following questions:

2a.  Assuming that the Veteran's claimed in-service incident occurred as the Veteran reported it (witnessing a motor vehicular accident resulting in grave bodily injury of another person), is it at least as likely as not (50 percent or more) that there is a link, established by medical evidence, between his current symptoms and his claimed in-service stressor?  Why or why not?

2b.  Identify any and all acquired psychiatric disorders that the Veteran has been diagnosed with other than PTSD.

2c.  Is it at least as likely as not (50 percent or more) that any of the acquired psychiatric disorders identified above began to manifest within one year of separation from service?  Why or why not?

2d.  Is it at least as likely as not (50 percent or more) that a medical nexus exists between any of the acquired psychiatric disorders identified above and an in-service incurrence?  Why or why not?

3.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




